REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 2/4/2021.

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10747027 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a tel. interview with Mark D. Miller on 02/08/2021. Claim 32-33, 36-41 and claims 53-57 are canceled. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS

Claims 32-33 (canceled). 

Claims 53-57 (canceled). 

Election/Restrictions
Claims 1 and 48 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 07/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 07/23/2020 is withdrawn.  Claims 48- 52 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16, 48-52 and 58 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 48, the closest prior art are US 5640775 of Marshall and US 5754272 of Dimalanta.

Regarding Claim 1 and 48, Marshall teaches an apparatus for marking eyeglass lenses with measured positions of a patient's pupils comprising: a. a support frame for receiving an eyeglass frame with lenses; b. a left lens marking member movably mounted to a first movable marker support; c. a right lens marking member movably mounted to a second movable marker support; d. a first positioning mechanism for moving said first movable marker support in a first horizontal direction according to the patient's left monocular pupillary distance; e. a second positioning mechanism for moving said first movable marker support in a second horizontal direction that is orthogonal to said first direction according to the patient's left segment height; f. a third positioning mechanism for moving said second movable marker support in a third horizontal direction that is parallel to said first direction according to the patient's right monocular pupillary distance; g. a fourth positioning mechanism for moving said second movable marker support in a fourth horizontal direction that is orthogonal to said third direction according to the patient's right segment height. Dimalanta in the same field of 

But none of them teaches that wherein said support frame being movably suspended above a surface of a mounted plate base by a plurality of springs, wherein one end of each of said springs is fixed on the plate base.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a method for marking eyeglass lenses further comprising:
wherein said support frame being movably suspended above a surface of a mounted plate base by a plurality of springs, wherein one end of each of said springs is fixed on the plate base,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-16 and 58 are also allowed due to their dependence on claim 1.
Claims 49-52 are also allowed due to their dependence on claim 48.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872